COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS



 DANIEL MICHAEL ATHENS,                           §           No. 08-19-00195-CR

                     Appellant,                   §              Appeal from the

 v.                                               §            346th District Court

 THE STATE OF TEXAS,                              §         of El Paso County, Texas

                     Appellee.                    §           (TC# 20150D01963)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.